
	
		II
		110th CONGRESS
		1st Session
		S. 978
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Mr. Dorgan (for himself,
			 Mr. Johnson, Mr. Thune, and Mr.
			 Conrad) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To authorize the awarding of the Medal of
		  Honor to Woodrow W. Keeble for his acts of valor during the Korean
		  conflict.
	
	
		1.Authority to award Medal of Honor to
			 Woodrow W. Keeble for valor during the Korean conflictNotwithstanding the time limitations
			 specified in section 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the military, the President may award the Medal of Honor under section 3741
			 of such title to Woodrow W. Keeble for his acts of valor as an acting platoon
			 leader on October 20, 1951 during the Korean conflict.
		
